                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

AUSTIN KYLE SMITH,                                   )
                                                     )
                             Petitioner,             )
                                                     )
                        v.                           )       No. 1:19-cv-03614-TWP-TAB
                                                     )
UNITED STATES OF AMERICA,                            )
STATE OF INDIANA,                                    )
                                                     )
                             Respondents.            )


          ENTRY DISCUSSING AMENDED PETITION, DISMISSING ACTION,
                 AND DIRECTING ENTRY OF FINAL JUDGMENT

        In the Entry of August 30, 2019, the Court determined that the petitioner’s petition for writ

of habeas corpus failed to state a claim upon which relief can be granted. Dkt. 5. Indeed, the

petitioner does not seek relief from any type of custody. The Court gave the petitioner an

opportunity to either show cause why the action should not be dismissed or file an amended

pleading. The petitioner filed an amended petition on September 17, 2019. Dkt. 10.

        The petitioner alleges that the respondents have attempted to “falsely label him as an agent

of a foreign power, specifically an agent of Saudi Arabia; for the purpose [sic] obtaining at least

one F.I.S.C. warrant in order to imprison him through the use of parallel construction and fraud

upon the court, attempts to cause him bodily harm, as well as attempts to deprive him of his ability

to make a living through the use of financial blacklisting.” Dkt. 10 at 4-5. He also asks the Court

to order the Indiana Grand Racing and Casino to retain copies of surveillance video for the date of

September 10, 2019, to assist him in proving “claims of ongoing witness intimidation and stalking

behavior.” Id. at 7.
       The amended pleading does not cure the deficiencies of the original pleading. The

petitioner is not in custody pursuant to any court judgment and even if the Court construes his

amended pleading as a civil complaint for damages, he has failed to state any viable claim. A

frivolous “suit does not invoke the jurisdiction of a federal court; if it is clear beyond any

reasonable doubt that a case doesn’t belong in federal court, the parties cannot by agreeing to

litigate it there authorize the federal courts to decide it.” Carter v. Homeward Residential, Inc.,

794 F.3d 806, 807 (7th Cir. 2015) (internal quotation omitted).

       The petitioner’s motion to maintain document under seal, dkt. [11], is denied.

       This action is dismissed for lack of jurisdiction. Judgment consistent with this Entry shall

now issue.

       IT IS SO ORDERED.



       Date:    10/15/2019



Distribution:

AUSTIN KYLE SMITH
7461 Tassel Ct.
Avon, IN 46123
